El Jure Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por doña Francisca Escalona de Cordero contra la nota del Registrador de la Propiedad de San Juan denegando la inscripción á favor de la concurrente de la mitad de una. quinta parte en la casa número 50 de la calle de la Luna de esta ciudad.
Resultando cpie don Esteban Escalona vecino que fue de esta ciudad otorgó testamento cerrado que obra en el protocolo que fue de don Juan Ramón de Torres, y en el que, entre otras disposiciones, declaró que tenía recono-cidos, y reconocía de nuevo, como sus hijos naturales, á don Rafael Dolores y á doña Francisca Camila á quienes instituyó por legatarios del quinto de sus bienes, y por *582herederos universales de todos sus bienes, derechos y ac-ciones á sus hijos legítimos, nombrados doña Teresa y don Tomás, habidos en su primer matrimonio con doña María del Rosario Porcel, y á sus otros hijos también legítimos nombrados don Esteban, don Francisco, don Antonio, doña Ana y don Clemente, habidos en su segun-do matrimonio con doña Ana de Castro.
Remítamelo: que fallecido el testador en esta ciudad el nueve de mayo de mil ochocientos sesenta y nueve, posteriormente, ó sea en diez y nueve de junio último, presentó escrito su hija natural doña Francisca Camila al Registrador de la Propiedad de esta ciudad con copia, del testamento de su difunto padre y de la partida de defunción del mismo, y con la solicitud de que como le-gataria que era del quinto de los bienes de su difunto padre en unión de su lie miaño don Rafael, se inscribiese á su favor en el Registro de la Propiedad, la mitad de la quinta parte del valor de la casa número 50 de la calle de la Luna de esta ciudad perteneciente al • caudal testa-mentario de su citado padre, valorando á los efectos oportunos el total valor de dicha casa en doce mil dollars, y la mitad de su quinta parte que era de la que únicamen-te se solicitaba la inscripción, en .mil doscientos dollars; á lo que se negó el registrador por los motivos que expre-sa la nota puesta al final del testamento presentado la que copiada á la letra dice as'í:
“No admitida la inscripción solicitada por la legataria Doña Francisca Camila Escalona, de la mitad de la quinta, parte de la casa número cincuenta de la calle de la Luna, de esta Ciudad, en vir-tud del anterior documento y de un escrito, porque Don Esteban Escalona adquirió dicha finca durante su matrimonio con Doña Ana de Castro, por lo que es de presumir tenga la calidad de ganancial, ■mientras no se pruebe sea de la exclusiva pertenencia de aquél, y por no aparecer se haya practicado la liquidación de la herencia y la correspondiente adjudicación á los interesados, ni que se haya hecho á los legatarios la entrega que dispone el artículo ocho-*583cientos cincuenta y nueve del Código Civil, y se lia extendido ano-tación preventiva á favor de la Doña Francisca Camila Escalona, por el término legal, al folió 186, tomo 36 ide esta Capital, finca número 1513, anotación letra A. — San Juan de Puerto Rico á 26 de Julio de 1905.”
Resultando: que contra esta nota interpuso en tiempo ante esta Corte Suprema el presente recurso gubernativo el abogado don Engenio Benitez Castaño, á nombre de la solicitante doña Francisca Camila Escalona, para que se revoque dicha nota y se ordene al Registrador verifi-que la inscripción solicitada, alegando al efecto las ra-zones que estimó pertinentes en defensa de su derecho, las que impugnó á su vez el Registrador, por escrito dirigido á esta Corte Suprema, insistiendo en los funda-mentos de su negativa.
Aceptando los fundamentos en que descansa la nota denegatoria del Registrador de la Propiedad de esta ciudad.
Considerando: además que en los legados de parte alícuota del caudal, sólo tienen los legatarios una acción personal “ex-testamento para reclamar del heredero el pago de su legado”; y que sólo á virtud de la partición legalmente hecha, pueden adquirir el dominio de aquellos bienes de la herencia que les hayan sido adjudicados en pago.
Considerando: por tanto, que no habiéndose practicado aún las particiones en la testamentaría _ de don Esteban Escalona, carece de acción la legataria doña Francisca Camila para pedir la inscripción á su favor, de determi-nados bienes de la herencia, máxime cuando aún no cons-ta si liquidada ésta resultará algún sobrante., después de pagadas las deudas, para repartir entre los herederos y legatarios de parte alícuota.
Se confirma la nota denegatoria puesta por el Registra-dor de la Propiedad de esta ciudad al pié del documento *584de que se trata y devuélvasele con. copia certificada de la presente resolución á los efectos procedentes. .
Jueces concurrentes: Sres. Hernández, Eigüeras y MacLeary.
El Juez Asociado Sr. Wolf, no intervino en. la resolu-ción de este caso.